Citation Nr: 0401411	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 915 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty for over 16 years and was 
separated from service in May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Service medical records reveal that the veteran was treated 
for several physical disabilities in service.  While the 
records contains several complaints of chest pain, these were 
determined to be muscular in nature and not to be related to 
any cardiac disorder.  He underwent a Medical Review 
Evaluation Board in May 1985, and was determined to be unfit 
for further active duty due to pain in his feet and ankles, 
chronic bursitis of the shoulders, ischial tuberosity 
bursitis, and high frequency hearing loss.  No heart disorder 
was diagnosed at that time.  

The veteran suffered a myocardial infarction (MI) in October 
1987, approximately two years after service.   A claim for 
service connection for a heart attack was filed later that 
month.  By rating decision dated in October 1987, service 
connection was denied.  In making that determination, the RO 
noted that the veteran's MI occurred more than two years 
after service.  In addition, there was no evidence of a 
chronic heart disorder in service, and no evidence of 
arteriosclerotic heart disease within one year from 
separation from service.  The veteran did not appeal this 
decision and it became final.  

The veteran reopened his claim in July 1992.  By rating 
action in October 1992, service connection was denied.  In 
making that determination, the RO noted that while the 
veteran submitted new evidence, it was not material in that 
it did not show treatment for heart disease in service or 
within one year of separation.  The veteran did not appeal 
this decision and it became final.  

The veteran reopened his claim in February 2001.  In support, 
he submitted a letter dated December 2000 from Robert L. 
Scott, M.D., Ph.D.  Dr. Scott was the Director of the Heart 
Failure Clinic, and Medical Director of the Coronary Care 
Unit at the Ochsner Cardiomyopathy and Cardiac Transplant 
Center.  He noted that the veteran underwent a heart 
transplant due to coronary artery disease.  He wrote:

[t]he actual duration of his symptoms of 
heart disease is likely at least 20 
years, as this was when he began to note 
symptoms of unstable angina.  Due to 
progressive coronary disease, he 
subsequently declined to the point where 
heart transplantation was needed to 
sustain his life.

In support of his claim, the veteran submitted a second 
letter dated in January 2001 from Jeffrey N. Johnson, M.D.  
Dr. Johnson noted that the veteran's:

[h]eart transplant was performed 
secondary to severe coronary artery 
disease.  [The veteran] suffered his 
first myocardial infarction at the age of 
39.  He had been seen periodically . . . 
during his service days with multiple 
episodes of chest pain that were atypical 
in nature . . . . Reviewing the records 
demonstrates multiple visits with chest 
pain that apparently was felt to be 
musculoskeletal in nature.  Due to the 
severe nature of his coronary artery 
disease, I feel that this was probably 
angina and progressed to where a heart 
transplant was required as performed at 
Ochsners.  

The file also contains substantial post-service medical 
records pertaining to the veteran's chronic heart disorder.  
None of these records indicate a nexus to his period of 
service.

In June 2002, a VA cardiologist reviewed the veteran's 
service records, private medical records and claims file.  He 
stated that: 

The documented occasions of chest pain 
while in the service were not diagnostic 
of angina.  In fact, on most occasions, 
the recorded examination was more 
consistent with chest-wall pain.  
Although the veteran would have had 
vessel disease of the heart, if 
catheterization had been done at the time 
of his active duty in the service, the 
documented occasions of chest pain were 
not consistent with angina and therefore 
further cardiac workup was not undertaken 
while in the service.  The statements 
from the private treating physicians 
subsequent to the service were based upon 
the fact that the veteran would have 
vessel disease of the coronary arteries, 
should catheterization have been done at 
that time.  However, one could not say 
that the occasions of chest pain, 
documented while in the service, were 
manifestations of heart disease, with 
medical certainty.  Nor is there any 
evidence of any diagnosed heart disease 
within the one year following discharge 
from the service.

By rating action in July 2002, service connection for heart 
disease was again denied.  

Despite the medical opinions outlined above, there has been a 
significant change in the law affecting this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
requires VA to obtain a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  Although the evidence shows that the veteran's claims 
file and medical history was reviewed and a medical opinion 
was expressed prior to the last rating decision, it appears 
that the veteran has never been afforded a VA cardiology 
examination.

The veteran has provided supporting evidence consisting of 
statements from Drs. Johnson and Scott, his internist and the 
director of the heart transplant institute where he received 
a new heart, opining that his heart condition was related to 
his military service.  However, a VA cardiologist opined that 
the veteran's service medical records did not support this 
history.

The Board has determined after reviewing the records that a 
complete review of the veteran's claims file as well as a 
complete and comprehensive VA examination is required prior 
to properly adjudicating this claim.  An etiological opinion 
is required to resolve whether the veteran's chronic heart 
disease began during his period of service.  Based on the 
veteran's contentions relating the heart disorder to service 
when considered in context with his heart transplant and the 
opinions of Drs. Johnson and Scott of the long-term nature of 
this disease, a VA examination is required.

The RO has the responsibility to ensure that full compliance 
with the VCAA has been completed.  Therefore, in addition to 
the actions requested herein, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the Act before adjudicating the claim on the 
merits.

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Whether or not the veteran 
responds, the RO should obtain up-to-date 
records of all treatment accorded the 
veteran by VA.

2.  Thereafter, the RO should arrange for 
the veteran to be scheduled for 
examination by a cardiologist.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination and the examiner 
should indicate in the report that he 
reviewed the pertinent medical records 
contained in the claims folder.  All 
necessary tests should be conducted which 
the examiner finds necessary.  The 
examiner should elicit a detailed history 
from the veteran as to any pertinent 
symptoms he experienced during his 
military service.  Based on the 
examination results, interview of the 
veteran, and review of the evidence 
contained in the claims file, the 
cardiologist is requested to offer an 
opinion regarding the following:

?	Is it at least as likely as not that 
the veteran's cardiovascular disease 
began during his military service?

The opinion expressed must reflect that 
the opinions of Dr. Scott and Dr. Johnson 
were taken into consideration.  If an 
opinion cannot be formulated without 
resort to pure speculation or remote 
possibility, the examiner should so 
indicate.

3.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits duodenal ulcer of your 
appeal.  38 C.F.R. § 20.1100(b) (2003). 


